Per Curiam.
This cause having heretofore been submitted upon argument for- the respective parties, and having been referred to Division A, and the transcript of the record having been seen and inspected and the court being fully advised in the premises, it appears to the court *254that there is no error in the record; it is, therefore, considered, ordered and adjudged that the judgment of the referee herein, to which this writ of error is directed, be and the same hereby is in all respedís affirmed.